 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWestminster Community Hospital, Inc. and DavidSabrowski, Petitioner, and Service & HospitalEmployees Union, Local #399, Service Employ-ees International Union, AFL-CIO. Cases 21-RM-1653 and 21-RD-1196March 21, 1978SUPPLEMENTAL DECISION, ORDER,AND DIRECTION OF SECONDELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn October 29, 1975, the National Labor RelationsBoard issued a Decision and Order,' finding thatRespondent had violated Section 8(a)(l) of the Actby, inter alia, granting a wage increase to employeesafter the election was held in Cases 21-RM-1653 and21-RD-1196 and while objections to that electionwere pending. The Board determined that Respon-dent's entire course of conduct warranted the imposi-tion of a bargaining order. The Board accordinglyordered that the election held on October 18, 1975,be set aside and that the petitions in Cases 21-RM-1653 and 21-RD-1196 be dismissed.Thereafter, on August 1, 1977, the United StatesCourt of Appeals for the Ninth Circuit, in anunpublished decision,2agreed with the Board thatRespondent had violated Section 8(a)(1) of the Act.The court refused, however, to enforce the Board'sbargaining order, finding that the Union's presump-tion of continued majority status flowing from its1973 certification had been rebutted by certaintestimony. Accordingly, as the Union did not enjoymajority status, the Board's Gissel3bargaining orderwas set aside by the court.By letter dated November 18, 1977, the Unionrequested that the Board issue a supplementaldecision and order directing a second election. TheUnion noted that the Board's Order dismissing therepresentation petitions was based on its issuance ofa bargaining order. Inasmuch as the court set asidethe bargaining order, the Union claims that the basisfor dismissing the petitions no longer exists and thata second election should be directed.Respondent opposes the Union's request for asecond election, noting that, since the court did not1 221 NLRB 185.2 Docket No. 76-1072.3 N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575 (1969).Riviera Manor Nursing Home, Inc., 220 NLRB 124, 125 (1975).New Alaska Development Corp., Alaska Housing Corporation, 194 NLRB830 (1972), where the court remanded for further explication of the Gisselbargaining order and then-Member Fanning dissented from the direction ofsecond election ordered by his colleagues in lieu thereof.remand the case back to the Board, its decision isfinal and that portion of the Board's Order which isto be enforced does not include the holding of asecond election.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.In the aforementioned Decision and Order, wefound the Union's objections to the election meritori-ous and set aside the election. However, we furtherfound that Respondent had engaged in conductwhich warranted the issuance of a bargaining order,thereby obviating the necessity for a second election.Consistent with established Board policy,4we dis-missed the pending representation petitions upon theissuance of the bargaining order.However, inasmuch as the court has determinedthat the bargaining order is not enforceable, it isclear that the basis for our dismissal of the represen-tation petitions no longer exists.5What does remainis the fact that Respondent's conduct necessitatesthat the first election be set aside and a secondelection be held. While the court did not remand therepresentation case back to the Board for thedirection of a second election,6or for any otheraction, we think it clear that, in the absence of abargaining order but where objections to an electionare found to have merit, we must "fulfill [our] duty ofdetermining the choice of the employees in a free andfair election."7Accordingly, we shall direct that asecond election be conducted.ORDERIt is hereby ordered that Cases 21-RM-1653 and21-RD-I1196 be, and they hereby are, reopened, andthat all prior proceedings held thereunder be, andthey hereby are, reinstated.IT IS FURTHER ORDERED that Cases 21-RM-1653and 21-RD-1196 be, and they hereby are, remandedto the Regional Director for Region 21 for thepurpose of conducting a second election pursuant tothe direction below.[Direction of Second Election and Excelsior foot-note omitted from publication.]6 We would find such direction to be inappropriate. The representationcase was not before the court, and it is clear that the court had nojursidiction to review the representation case at that stage of the proceeding.See Daniel Construction Co. v. N.LR.B., 341 F.2d 805, 808-809 (C.A. 4,1965).7 Deming Division, Crane Co., 225 NLRB 657 (1976), fn. 3 at secondparagraph.235 NLRB No. 49286